EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Enoch Peavey on 4/26/2022.

The application has been amended as follows: 
Amended Claim 1, as follows:
1. (Currently Amended) A ball joint characterized in that the ball joint comprises:
a ball stud including a stud portion and a ball portion;
a metal housing that rotatably supports the ball portion of the ball stud; and
a resin ball seat interposed between the ball portion and the housing,
the housing has a bottomed cylindrical shape formed by press work or forging,
the housing has a bottom wall and a peripheral side wall having a substantially equal thickness, and
the housing has an inner bottom having a plurality of circumferentially arranged bead portions formed by press work or forging,
the ball seat having a plurality of housing recesses at a closed bottom thereof for housing the plurality of bead portions, the housing recesses formed at locations corresponding to, and sized and shaped to engage with, the plurality of bead portions, and
the housing having an outer bottom having a plurality of recessed grooves at portions respectively corresponding to the plurality of bead portions.

Cancelled Claims 2 and 3

	Amended Claim 4, as follows:
4. (Currently Amended) The ball joint according to claim 1, wherein the outer bottom has a support-bar joint surface at a center portion of the outer bottom, the support-bar joint surface being recessed from the outer bottom and configured to be joined to a support bar.

	Amended Claim 5, as follows:
5.  (Currently Amended) The ball joint according to claim 1, wherein the inner bottom of the housing has a center flat surface formed at a center portion of the inner bottom and tapered portions each formed at an end on the center flat surface side of each bead portion.

	Amended Claim 6, as follows:
6.  (Currently Amended) The ball joint according to claim 1, wherein the number of the bead portions is three or more and less than 13, and the bead portions are arranged circumferentially at equal intervals.

	Amended Claim 7, as follows:
7.  (Currently Amended) The ball joint according to claim 5, wherein the bead portions extend radially from the center flat surface toward outer periphery portions of the inner bottom of the housing.

	Amended Claim 8, as follows:
8.  (Currently Amended) The ball joint according to claim 7, wherein each of the bead portions has an arc shape in longitudinal-sectional view.

	Amended Claim 9, as follows:
9.  	(Currently Amended) The ball joint according to claim 1, wherein the housing has rib portions at a boundary portion between the bottom wall and the peripheral side wall, each rib portion being positioned between each pair of adjacent bead portions of the bead portions and protruding from the outside to the inside of the housing.

	Amended Claim 10, as follows:
10.  	(Currently Amended) A stabilizer link for connecting a suspension device and a stabilizer included in a vehicle, wherein the stabilizer link comprises:
	a pair of connecting portions; and
	a support bar coupling the pair of connecting portions, and
	at least one of the pair of connecting portions in the stabilizer link includes the ball joint according to claim 1.

Amended Claim 11, as follows:
11. (Currently Amended) A method for manufacturing a ball joint according to claim 1 wherein the method comprises:
forming the housing by press work or forging;
attaching a support bar to [a] the bottom wall of the housing;
fitting the ball stud with the ball seat attached thereto into an internal space of the housing; and
integrating the ball stud with the ball seat attached thereto with the housing by performing a bending process of bending an opening peripheral edge portion of the housing inward, and
the forming the housing by press work or forging includes performing drawing for the housing and forming a bead portion in the bottom wall of the housing

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to Claim 1, JP 2003-247525 to Kazumasa et al. (“Kazumasa”), insofar as it discloses:
a ball joint characterized in that the ball joint comprises:
a ball stud 2 including a stud portion 6 and a ball portion 5;
a metal housing 12 that rotatably supports the ball portion of the ball stud; and
a resin ball seat 16 interposed between the ball portion and the housing,
the housing has a bottomed cylindrical shape formed by press work or forging,
the housing has a bottom wall 40 and a peripheral side wall 11 having a substantially equal thickness, and
the housing has an inner bottom having a plurality of circumferentially arranged bead portions 24, 31 formed by press work or forging,
the ball seat having a plurality of housing recesses (into which 24, 31 fit) for housing the plurality of bead portions, the housing recesses formed at locations corresponding to, and sized and shaped to engage with, the plurality of bead portions, and
the housing having an outer bottom having a plurality of recessed grooves (spaces below 24, 31) at portions respectively corresponding to the plurality of bead portions.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Kazumasa such that the ball seat comprises a closed bottom.  In fact, the bottom of the ball seat in Kazumasa is specifically disclosed as being open at 19 so as to provide an oil sump. (para. 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        4/26/2022